       Case 4:21-cv-05020-SMJ     ECF No. 16   filed 09/01/21   PageID.91 Page 1 of 2



                                                                           FILED IN THE
                                                                       U.S. DISTRICT COURT
1                                                                EASTERN DISTRICT OF WASHINGTON




2                                                                 Sep 01, 2021
                                                                      SEAN F. MCAVOY, CLERK


3                       UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF WASHINGTON
4
     SARAH SMITH,                              No. 4:21-cv-05020-SMJ
5
                              Plaintiff,
6                                              ORDER DISMISSING CASE
                 v.
7
     METROPOLITAN LIFE INSURANCE
8    COMPANY,

9                             Defendant.

10
           On August 25, 2021, the parties filed a stipulated dismissal, ECF No. 15.
11
     Consistent with the parties’ agreement and Federal Rule of Civil Procedure 41(a),
12
           IT IS HEREBY ORDERED:
13
           1.    The parties’ Stipulated Motion for Order of Dismissal of All Claims
14
                 With Prejudice, ECF No. 15, is GRANTED.
15
           2.    The parties’ Stipulated Motion for Order of Dismissal of All Claims
16
                 With Prejudice, ECF No. 14, is DENIED AS MOOT.
17
           3.    All claims are DISMISSED WITH PREJUDICE, with all parties to
18
                 bear their own costs and attorney fees.
19
           4.    All pending motions are DENIED AS MOOT.
20
           5.    All hearings and other deadlines are STRICKEN.


     ORDER DISMISSING CASE – 1
          Case 4:21-cv-05020-SMJ      ECF No. 16   filed 09/01/21   PageID.92 Page 2 of 2




1    //

2    //

3    //

4            6.    The Clerk’s Office is directed to CLOSE this file.

5            IT IS SO ORDERED. The Clerk’s Office is directed to enter this Order and

6    provide copies to all counsel.

7            DATED this 1st day of September 2021.

8
                         _________________________
9                        SALVADOR MENDOZA, JR.
                         United States District Judge
10

11

12

13

14

15

16

17

18

19

20



     ORDER DISMISSING CASE – 2
